Citation Nr: 0945589	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-22 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for restrictive 
pulmonary disease with interstitial fibrosis and biopsy of 
necrotizing granulomatosis.

2.  Entitlement to service connection for a chronic chest 
disorder, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for disability 
manifested by a chronic total mind and body disorder, to 
include as a result of exposure to herbicides.

4.  Entitlement to service connection for rheumatoid 
arthritis, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for a left foot 
disorder, to include as a result of exposure to herbicides.

6.  Entitlement to service connection for sleep apnea, to 
include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

It appears that the Veteran has attempted to raise a claim 
for fibromyalgia in the October 2009 Informal Brief 
Presentation.  While he has suggested that it was part of the 
claim he characterized as a chronic total mind and body 
disorder, the Board finds that fibromyalgia is a separate 
claim that has not been adjudicated.  Therefore, if he 
desires to pursue this claim, he should do so with 
specificity at the RO.

The issue of an increased rating for a pulmonary disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  A chronic chest disorder is not currently shown.

3.  A disability manifested by a total mind and body disorder 
is not currently shown.

4.  Rheumatoid arthritis was not manifest during service; 
associated pathology was not identified until August 1991.

5.  A chronic left foot disorder was not manifest during 
service; associated pathology was not identified until 
February 2005.

6.  Sleep apnea was not manifest during service; associated 
pathology was not identified until January 2005.

7.  Rheumatoid arthritis, a left foot disorder, and sleep 
apnea are unrelated to service.


CONCLUSIONS OF LAW

1.  A chronic chest disorder was not incurred in or 
aggravated by service; a current disability is not shown.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  A disability manifested by a chronic total mind and body 
disorder was not incurred in or aggravated by service; a 
current disability is not shown.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

3.  Rheumatoid arthritis was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

4.  A chronic left foot disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

5.  Sleep apnea was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (2009).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2009).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Claims for a Chest Disorder and a Total Mind and Body 
Disorder

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
	38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
	3 Vet. App. 223, 225 (1992).  

In the present case, the Veteran asserts that he is entitled 
to service connection for a chest disorder and for a disorder 
of the total mind and body.  Specifically, he maintains that 
he incurred these disorders in service as a result of 
exposure to herbicides or asbestos exposure.  After a careful 
review of the evidence, however, the Board finds that both 
claims must fail because the evidence does not establish a 
chronic disorder related to the chest or a chronic disorder 
affecting the total mind and body. 

With regard to his claimed chest disorder, service treatment 
records are negative for complaints of or treatment for 
complaints of chest symptomatology.  To the contrary, the 
Veteran's separation examination in April 1970 noted 
"normal" lungs and chest, and a chest X-ray taken at that 
time was negative.  In addition, an August 1974 chest X-ray 
was normal despite complaints of "severe" chest pains.  He 
was diagnosed with perennial allergic rhinitis.  

While post-service chest X-rays later revealed respiratory 
pathology, the evidence does not suggest the development of a 
chronic chest disorder (parenthetically, the Veteran is 
service-connected for a respiratory disorder).   In fact, a 
more recent May 2006 VA examination expressly determined 
that, despite complaints of chest pain, chest expansion was 
normal and there was no deformity of the chest wall.  

With regard to his claim for a general total mind and body 
disorder, service treatment records are silent for complaints 
of related symptomatology.  Moreover, his separation 
examination revealed "normal" musculoskeletal and 
neurological findings.  

Significantly, the evidence does not demonstrate any post-
service medical findings containing a current diagnosis or 
treatment related to a chronic disorder affecting the total 
mind and body.  In fact, despite complaints of tiredness and 
feeling "run down" in an August 1974 post-service 
examination, the VA examiner determined that the Veteran's 
general medical examination was essentially negative.  

	The Board has considered the Veteran's statements asserting 
that he has a chronic chest disorder and that he suffers 
numerous ailments as a result of exposure to Agent Orange.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	In this case, the Veteran is competent to report symptoms, 
such as pain, because this requires only personal knowledge 
as it comes to him through his senses.  Layno, 
	6 Vet. App. at 470.   In this regard, he related complaints 
of chest pain, and, with regard to his total mind and body 
disorder, he has alleged that his health has deteriorated as 
a result of drinking water in Vietnam.  
	
	While he is competent to report symptoms as they come to him 
through his senses, a chronic chest disorder and a disorder 
affecting the total mind and body are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis. 

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings, which suggest that there is 
no present disorder of the chest or a current total mind and 
body disorder than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In the absence of evidence of a current chest disorder or of 
a disorder affecting the total mind and body, the Board finds 
that the preponderance of the evidence is against the claims.  
As such, the appeals are denied.

Claims for Rheumatoid Arthritis, a Left Foot Disorder, and 
Sleep Apnea

In the present case, the Veteran contends that he is entitled 
to service connection for rheumatoid arthritis, a left foot 
disorder, and sleep apnea.  He alleges that these disorders 
are either directly related to service or are the result of 
exposure to herbicides during his service in the Republic of 
Vietnam.  

To the extent that the Veteran claims that his disorders were 
caused by exposure to herbicides ("Agent Orange") in 
Vietnam, the RO was unable to verify whether he had in-
country service in the Republic of Vietnam; however, it was 
determined that he served aboard a ship which was in the 
official waters of the Republic of Vietnam several times from 
late 1968 to late 1969.  Service personnel records further 
indicate that he was on this ship when it anchored in ports 
located in Dang and Vung Tau, South Vietnam.  

Moreover, his DD Form 214 reflects the receipt of the Bronze 
Star Medal in connection with his Vietnam Service Medal.  The 
Bronze Star Medal is awarded for individual acts of heroism 
or meritorious achievement during a combat situation. See 
generally 38 C.F.R. § 3.304(f) (2009); Office of the 
Assistant Sec'y of Def., Manual of Military Decorations & 
Awards, DoD 1348.33-M at 87, 102, September 2006.  The Bronze 
Star Medal is considered to be sufficient evidence by itself 
that the Veteran "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  

Here, the evidence demonstrates that the Veteran was exposed 
to combat in conjunction with his tour of duty aboard ship 
which anchored in two port cities located in the Republic of 
the Vietnam; in giving due in giving due consideration to the 
places, types, and circumstances of service, exposure to 
herbicides is conceded.  See 38 U.S.C.A. § 1154(a) (West 
2002).  Accordingly, he is entitled to a regulatory 
presumption of herbicide exposure.  38 C.F.R. § 3.307(a)(6) 
(2009).  

However, the evidence does not indicate that the Veteran has 
a current disability that is encompassed in the list of 
presumptive diseases associated with Agent Orange exposure.  
Specifically, rheumatoid arthritis, a left foot disorder, and 
sleep apnea are not conditions that have been associated with 
Agent Orange exposure.  Accordingly, his claim for 
presumptive service connection on the basis of herbicide 
exposure must necessarily be denied.

	Next, the Board has also considered whether the Veteran may 
be entitled to service connection on a direct basis.  In this 
regard, service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to rheumatoid 
arthritis, sleep apnea, or a foot disorder, or any symptoms 
reasonably attributed thereto.  At the time of discharge, the 
clinical evaluations of the musculoskeletal system, lungs and 
chest, and feet were "normal."  Therefore, no chronic 
disorder pertaining to his claims was noted in service.
	
	Next, post-service evidence does not reflect associated 
symptomatology for many years after service discharge.  
Specifically, in a November 1991 private treatment report, it 
was noted that symptoms related to rheumatoid arthritis began 
in August 1991; hammertoe of the left toe was first 
identified in a February 2005 VA treatment report, followed 
by subsequent complaints of left foot pain; and he first 
sought private treatment for sleep disturbances in January 
2005.  
	
	The Board finds it significant that the first recorded 
symptoms for any of his claimed disorders occurred more than 
20 years after discharge from service, despite the fact the 
Veteran sought treatment for unrelated disorders during that 
time period.  Therefore, the medical evidence does not 
reflect continuity of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to rheumatoid arthritis, a left foot 
disorder, or sleep apnea for many years, the evidence 
includes the Veteran's statements asserting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	The Board reiterates that the Veteran is competent to report 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 
	6 Vet. App. at 470.   However, in determining whether 
statements submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	Here, the Board emphasizes the multi-year gap between 
discharge from active duty service (1970) and initial 
reported symptoms related to his claimed disorders, all of 
which were identified more than 20 years after service 
separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).
	
	Moreover, the Board finds that the Veteran's reported history 
of continued symptoms since active service is inconsistent 
with the other evidence of record.  For example, while he 
stated that his claimed disorders began in service, the 
separation examination was absent of any complaints.  
Moreover, with regard to his claim for rheumatoid arthritis, 
he specifically reported in his application for Social 
Security Administration (SSA) disability benefits that he 
first became bothered by rheumatoid arthritis in May 1991.  
See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
competent evidence does not attribute the Veteran's 
rheumatoid arthritis, left foot disorder, or sleep apnea to 
active duty, despite his contentions to the contrary.    

While the Board notes that the Veteran is competent to report 
symptoms as they come to him through his senses, rheumatoid 
arthritis, a chronic foot disorder, and sleep apnea is not 
the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis. In 
essence, he has offered only his own unsubstantiated opinion 
of the possibility of a medical connection between service, 
including exposure to herbicides in service, and his claimed 
disorders.  

The Board does not question his sincerity; however, as lay a 
person, he is not competent to render an opinion as to the 
cause or etiology of his rheumatoid arthritis, chronic foot 
disorder, and sleep apnea because it has not been shown that 
possesses the requisite medical expertise to discuss 
disabilities, such as these, where there are no unique and 
readily identifiable features capable of lay observation.  38 
C.F.R. § 3.159(a)(2)(2009); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Accordingly, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against the Veteran's claims, the Board is 
unable to grant the benefits sought.

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, the VCAA duty to notify was satisfied by way of 
a letters sent to the Veteran in December 2005, February 
2006, and March 2006 that fully addressed all notice elements 
and were sent prior to the initial RO decision in these 
matters.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date, with regard to his claims.  
With that letter, the RO effectively satisfied the remaining 
notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA service treatment records, VA 
outpatient treatment records, and SSA documents.  
Additionally, the Veteran submitted private treatment records 
and statements in support of his claims.   

Here, the Board finds that a VA examination is not warranted.  
Given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, the absence of 
identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claims, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a chronic chest disorder, to include 
as a result of exposure to herbicides, is denied.

Service connection for disability manifested by a chronic 
total mind and body disorder, to include as a result of 
exposure to herbicides, is denied.

Service connection for rheumatoid arthritis, to include as a 
result of exposure to herbicides, is denied.

Service connection for a left foot disorder, to include as a 
result of exposure to herbicides, is denied.

Service connection for sleep apnea, to include as a result of 
exposure to herbicides, is denied.


REMAND

With respect to the claim for a higher rating for a pulmonary 
disability, the Board finds that additional development is 
required to satisfy VA's obligations under the VCAA.  
Specifically, the Veteran contends, in essence, that his 
pulmonary disability is worse that currently evaluated.  The 
Board notes that the most recent VA examination was 
undertaken over three years ago.  Moreover, pulmonary 
function testing has been somewhat inconsistent in effort and 
findings.  Therefore, the Board finds that additional 
development is indicated.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the West Palm Beach VA Healthcare 
System and the Philadelphia VA Healthcare 
System for the period from July 2006.

2.  Schedule the Veteran for an 
examination to determine the nature and 
extent of his service-connected pulmonary 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

Pulmonary function testing should be 
undertaken unless maximum exercise 
capacity tests are of record, pulmonary 
hypertension, cor pulmonale, or right 
ventricular hypertrophy has been 
diagnosed, there has been one or more 
episodes of acute respiratory failure, or 
if the Veteran is on outpatient oxygen 
therapy.

If pulmonary function testing is 
appropriate, DLCO(SB) should be undertaken 
unless the examiner states why the test 
would not be useful or valid.

If pulmonary function testing is not 
consistent with the clinical findings, the 
examiner is asked to state why the 
pulmonary function tests are not a valid 
indication of respiratory functional 
impairment.

Post-bronchodilator studies are required 
unless the examiner determines that post-
bronchodilator studies should not be done 
and states the reason why.

If there is disparity between the FEV-1 
and FVC, the examiner should state which 
test most accurately reflects the level of 
disability.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the Veteran 
and the representative should be provided 
with a supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


